Citation Nr: 9926782	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  97-33 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left lower extremity with involvement of 
Muscle Groups XI, XIII, and XIV, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1942 to 
October 1945. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey that assigned an increased (20 percent) 
rating for traumatic arthritis of the left knee and continued 
a 30 percent rating for residuals of a gunshot wound to the 
left lower extremity involving muscle groups XI, XIII, and 
XIV. 

In January 1998, the veteran testified before an RO hearing 
officer.  Since that time, the veteran has indicated that he 
does not desire an additional hearing.  


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The left knee disability has been manifested throughout 
the appeal period by damage to Muscle Groups XI, XIII, and 
XIV that is no more than moderate for each muscle group.  

3.  Posttraumatic arthritis of the left knee produces 
functional disability due to painful motion, painful weight 
bearing, and loss of endurance, but there remains knee 
flexion to 110 degrees, and only a lack of 3 degrees of full 
left knee extension. 

4.  All gunshot wound scars are well healed and non-tender. 


CONCLUSIONS OF LAW

1.  The criteria for assignment of a rating in excess of 20 
percent for traumatic arthritis of the left knee are not met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.41, 4.45, 4.59, 4.71, Plate II, § 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (1998).

2.  The criteria for assignment of a rating in excess of 30 
percent for residuals of a gunshot wound to the left lower 
extremity with involvement of Muscle Groups XI, XIII, and XIV 
are not met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.55, 4.56, 4.73, 4.118, Diagnostic 
Codes 5311, 5313, 5314, 7803, 7804, 7805 (effective prior to 
and on July 3, 1997). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim for increased ratings are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  Where a claimant asserts 
that a higher rating is justified due to an increase in 
severity, of a service connected disability, that claim is 
well grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  Id.

I.  Factual Background

The veteran's service medical records indicate that he 
suffered a gunshot wound to the left knee in June 1944 during 
combat in France.  According to a field hospital report, a 
rifle bullet entered through the lateral lower edge of the 
left patella and exited 1-1/2 inches above the joint line of 
the knee postero-laterally in the hamstring region.  The 
surgeon reported a comminuted compound fracture of the 
patella, the articular surface of the femur, the articular 
surface of the tibia, and the head of the femur.  The initial 
treatment report notes that the bullet passed under the 
peroneal nerve but that the nerve was "laid wide" during 
dissection and covered with a flap.  The wound was debrided 
and the knee was casted.  One month later, the cast was 
removed and secondary wound closure was performed.  In July 
1945, the veteran suffered a simple fracture the left patella 
playing softball.  

In December 1945, the RO established service connection for a 
left knee scar and assigned a 10 percent rating.  In 
September 1946, a 20 percent rating was assigned.

A February 1947 VA examination report noted a well healed 
scar on the left knee and some destruction of subcutaneous 
tissue and muscle tissue with rupture of muscle fascia and 
herniation of multiple muscles.  

In a September 1951 decision, the Board determined that it 
would be more appropriate to assign separate evaluations for 
each impairment caused by the veteran's gunshot wound.  As 
such, a 30 percent evaluation was assigned for damage to 
muscle groups XI, XIII, and XIV; a 10 percent rating was 
assigned for traumatic arthritis; and a noncompensable 
evaluation was assigned for scars and fascial defects.  These 
ratings were confirmed and continued by the RO in various 
rating decisions thereafter. 

A May 1988 electro-diagnostic report indicates moderately 
prolonged motor nerve response in the left peroneal nerve, 
the left tibial nerve, and the left sural nerve.  The 
examiner concluded that these responses evidenced left 
lumbosacral radiculopathy and also noted that there did not 
appear to be a compromise of the left peroneal nerve in the 
area of the knee scar.  

In February 1989, Thomas Cuomo, M.D., reported that the 
veteran had low back pain and degenerative joint disease of 
the knee and should be totally disabled from working for the 
rest of his life as a result.  

In April 1997, the veteran requested an increased rating for 
the left knee.

According to a June 1997 VA examination report, the veteran 
reported many years of left knee pain for which he took pain 
medication.  He was reportedly still working and contemplated 
left knee arthroplasty.  He also reported undergoing an 
arthrocentesis and physical therapy in the past.  The 
examiner noted that the veteran walked with an antalgic gait 
favoring the left lower extremity.  There was a surgical scar 
about the anterior aspect of the left knee.  There was 
significant crepitus.  Left knee range of motion in extension 
lacked 5 degrees, both actively and passively.  Range of 
motion in flexion was to 95 degrees, both actively and 
passively.  Ligamentous stability was described as good, as 
was quadriceps muscle strength and development.  There was, 
however, mild joint effusion and the knee was warm.  The 
examiner noted that the veteran was in obvious pain while 
transferring to and from the examination table and while 
putting on his clothes.

X-rays showed a small calcific density in the tibiofemoral 
joint space.  The diagnoses were posttraumatic arthritis of 
moderate severity secondary to service-connected injury and 
moderately severe functional disability. 

In September 1997, the RO continued a 30 percent rating for 
residuals of a gunshot wound of the left lower extremity 
affecting muscle groups XI, XIII, and XIV, and assigned a 20 
percent rating for left knee traumatic arthritis, formerly 
rated 10 percent disabling.  The veteran appealed that 
decision.  

In January 1998, the veteran testified before an RO hearing 
officer that he received recent VA treatment for his left 
knee.  His VA doctor gave him pain pills and a skin salve.  
He testified that he did not take the pain pills because he 
was afraid to take pills, but that the salve did provide some 
relief for about 30 minutes after application.  He testified 
that he could not stand more than 15 to 20 minutes because of 
knee pain.  He testified that his toes went numb and that he 
felt discomfort at the inside portion of the knee.  The pain 
was worse during cold or damp days.  He reported that he used 
a cane in the morning when the knee was stiff and painful.  
He testified that he was a former maintenance worker, but was 
laid off a month earlier.  He felt that he could walk about a 
half a block before requiring rest.  He testified that the 
wound area in back of the knee was always numb and the left 
knee appeared to be a little larger than the right.  The 
veteran also testified that he had no muscle problem, either 
above or below the knee, but he did have knee pain and some 
numbness in the toes.  He recalled that a VA doctor mentioned 
that his left lower extremity pulse was weaker than on the 
right.  He also reported that he had never had any 
instability or giving out of the knee or any noticeable 
weakness in the left leg.  His main problem was pain and 
there was some stiffness after sitting for a while.  The 
stiffness went away after walking a short distance.  He felt 
that overall his symptoms have worsened with increased knee 
pain and the onset of toe numbness.  He rubbed his lower legs 
and said that his left calf muscles felt harder and thicker 
than his right calf muscles.  

During a February 1998 VA examination, the veteran reported 
that he was awakened most nights by knee pain.  He reported 
that he recently quit his maintenance job because he could 
not stand for long periods.  The examiner noted that the 
veteran ambulated slowly.  There was a well-healed scar over 
the patella and an exit wound in the lateral hamstring area.  
Range of flexion was to 110 degrees.  Extension lacked three 
degrees of full.  The unaffected right side flexed to 120 
degrees and to full extension.  There was no definite 
effusion, but patella mobility was somewhat limited.  There 
also was no definite meniscal sign and no locking.  Left foot 
dorsiflexion was somewhat weak and there was decreased 
sensation in the distribution of the left deep peroneal 
nerve.  X-rays showed arthritis of the medial and lateral 
joint spaces with a loose body.  The diagnoses were history 
of patellar fracture; posttraumatic arthritis shown by X-ray; 
loose body shown by X-ray; incomplete peroneal neuropathy 
secondary to primary condition resulting in partial foot drop 
and sensory loss.  The foot drop was not so severe that it 
required an "AFL."  

In a March 1998 RO rating action, service connection was 
established for incomplete left peroneal neuropathy and a 
noncompensable rating was assigned under Diagnostic Code 
8521.  Other left knee ratings were continued.  

II.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1998).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (1998).  Any reasonable doubt that arises 
in considering the evidence must be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (1998).  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. §§ 4.1, 4.2, 4.41 (1998); Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The rating schedule envisions that disabilities will be rated 
on the basis of functional impairment.  Weakness is 
considered as important as limitation of motion and a part 
that becomes painful on use must be regarded as seriously 
disabled.  It is the intent of the rating schedule to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the U.S. Court of Appeals for Veterans Claims (then 
called the U.S. Court of Veterans Appeals) (hereinafter 
referred to as the Court) held that a disability may be 
evaluated apart from the rating schedule and granted an 
increased rating on the basis of impairment envisioned under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.

The Board notes in accordance with the provisions of 38 
C.F.R. § 4.14, the evaluation of the same disability under 
various diagnoses is to be avoided.  Disability from injuries 
to the muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are included 
in the appropriate bodily systems for their evaluation.

In the course of this appeal, changes were made to the 
schedular criteria for evaluating muscle injuries, effective 
July 3, 1997.  See 62 Fed. Reg. 30235-40 (1997).  Where the 
law or regulations governing a claim change while the claim 
is pending, the version most favorable to the veteran 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In 
Rhodan v. West, 12 Vet. App. 55 (1998), the Court held that 
the revised rating criteria may not be applied to claims 
prior to the effective date of the new regulations.  

The former provisions of 38 C.F.R. § 4.55 provided that 
muscle injuries in the same anatomical region would not be 
combined, but instead the rating for the major group would be 
elevated from moderate to moderately severe or from 
moderately severe to severe according to the aggregate 
impairment of function of the extremity. That regulation also 
provided that two or more muscle affecting the motion of a 
single joint could be combined but not in combination receive 
more than the rating for ankylosis of that joint at the 
intermediate angle.  Additionally, that regulation provided 
that muscle injury ratings would not be combined with 
peripheral nerve paralysis ratings.  38 C.F.R. § 4.55 
(effective prior to July 3, 1997).

38 C.F.R. § 4.55 (effective July 3, 1997), provides as 
follows:

(a)	A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b)	For rating purposes, the skeletal muscles of the body 
are divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c)	There will be no rating assigned for muscle groups that 
act upon an ankylosed joint, with the following exceptions: 
(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.  (2) In the case of 
an ankylosed shoulder, if muscle groups I and II are severely 
disabled, the evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated.

(d)	The combined evaluation of muscle groups acting on a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e)	For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups. 

(f)	For muscle group injuries in different anatomical 
regions that do not act on ankylosed joints, each muscle 
group injury shall be separately rated and the ratings 
combined under the provisions of Sec. 4.25.

The Board notes that the criteria for evaluation of muscle 
injury under Diagnostic Codes 5311 through 5314 are similar 
under both the old and new regulations.  The modifications in 
the criteria for defining slight, moderate, moderately 
severe, and severe muscle injury due to gunshot wounds or 
other trauma are insignificant as they would relate to these 
particular gunshot wound residuals.  The new criteria also 
delete any reference to a history of unemployability as an 
indicator of, or a prerequisite to, a finding of a moderately 
severe injury and a deletion of the characterization of the 
requisite entrance and exit wounds as "large."  

Under the new 38 C.F.R. § 4.56, governing the evaluation of 
muscle disabilities: 

(a) An open comminuted fracture with muscle or tendon will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d) Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles-- (i) Type of injury.  
Simple wound of muscle without debridement or infection.

(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.

(iii) Objective findings.  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles-- (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.

(ii) History and complaint.  Service department record or 
other evidence of inservice treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.

(iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

(3) Moderately severe disability of muscles-- (i) Type of 
injury.  Through-and-through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.

(iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

(4) Severe disability of muscles-- (i) Type of injury.  
Through-and-through or deep-penetrating wound due to high-
velocity missile, or large or multiple low-velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

(iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
disability:

(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.

(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.

(C) Diminished muscle excitability to pulsed electrical 
current in electro-diagnostic tests.

(D) Visible or measurable atrophy.

(E) Adaptive contraction of an opposing group of muscles.

(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.

(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile. 

The record shows that the RO has supplied the veteran with 
only the revised rating criteria with respect to his claim.  
However, because the revised criteria are similar to the 
former provisions, it is the Board's view that handling of 
the matter at this time will not prejudice the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Muscle Group XI consists of the posterior and lateral crural 
muscles, and muscles of the calf.  Its function involves 
propulsion, plantar flexion of the foot, stabilizing arch, 
flexion of the toes, and flexion of the knees.  Under both 
the old and new criteria, injuries to Muscle Group XI are 
noncompensable where slight, warrant a 10 percent evaluation 
where moderate, and a 20 percent evaluation where moderately 
severe.  38 C.F.R. § 4.73, Diagnostic Code 5311 (1997 & 
1998).

Muscle Group XIII is comprised of the posterior thigh group.  
The function of this group is extension of the hip and 
flexion of the knee, outward and inward rotation of the 
flexed knee acting with rectus femoris and sartorius, and 
synchronizing simultaneous flexion of hip and knee and 
extension of hip and knee by belt-over-pulley action at the 
knee joint.  Under both the old and the new criteria, a 
noncompensable evaluation is assigned where the disability is 
slight.  A 10 percent disability evaluation is assigned where 
the disability is moderate.  Where the disability is 
moderately severe, a 30 percent evaluation will be assigned.  
Where the disability is severe, a 40 percent rating is 
assigned.  38 C.F.R. § 4.73, Diagnostic Code 5313 (1997 & 
1998).

Muscle Group XIV is the anterior thigh.  The function of this 
group is the extension of the knee, simultaneous flexion of 
the hip and flexion of the knee, tension of fascia lata and 
iliotibial band, and, acting with other muscle groups, 
postural support of the body and synchronizing hip and knee.  
Under both the old and the new criteria, in order to receive 
a 30 percent evaluation for an injury to this group, there 
must be moderately severe residuals.  Moderate residuals are 
contemplated by a 10 percent evaluation.  Slight residuals 
warrant a noncompensable disability evaluation.  38 C.F.R. 
§ 4.73, Diagnostic Code 5314 (1997 & 1998).

For superficial and poorly nourished scars with repeated 
ulceration, a 10 percent evaluation is provided under 
38 C.F.R. § 4.118, Diagnostic Code 7803.  For superficial 
scars that are tender and painful on objective demonstration, 
a 10 percent evaluation is warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars are rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1998).

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
rating.  A 20 percent evaluation requires moderate 
impairment.  A 30 percent evaluation requires severe 
impairment.  See 38 C.F.R. §§ 4.71, Plate II, 4.71a, 
Code 5257 (1998).

Limitation of flexion of either knee (normal being to 
140 degrees) will be rated as follows: Flexion limited to 
15 degrees is 30 percent.  Flexion limited to 30 degrees is 
20 percent.  Flexion limited to 45 degrees is 10 percent.  
See 38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5260 
(1998).  

Limitation of extension of the leg (normal being to 
0 degrees) will be rated as follows: Extension limited to 
45 degrees is 50 percent.  Extension limited to 30 degrees is 
40 percent.  Extension limited to 20 degrees is 30 percent.  
Extension limited to 15 degrees is 20 percent.  Extension 
limited to 10 degrees is 10 percent.  Extension limited to 
5 degrees is 0 percent.  See 38 C.F.R. §§ 4.71 Plate 
II, 4.71a, Code 5261 (1998).  

The combined rating for a disability shall not exceed the 
rating for amputation at the elected level, were amputation 
to be performed.  See 38 C.F.R. § 4.68 (1998).  The rating 
for an above knee amputation is 60 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5163.  

The medical evidence indicates that a through and through 
gunshot wound to the left knee caused multiple compound 
comminuted bone fractures, muscle destruction, and other 
tissue damage.  Debridement was carried out and some peroneal 
nerve involvement was noted in doing so.  In 1951, the Board 
found moderate injury to Muscle Groups XI, XIII, and XIV.  
Current manifestations include minimal, if any, decrease in 
thigh and calf muscle strength, partial left foot drop, 
weakness in dorsiflexion, and decreased sensation at the back 
of the knee and in the toes.  There is posttraumatic 
arthritis in the left knee, confirmed by X-rays, productive 
of pain on motion and weight bearing and loss of endurance.  
Range of motion is to 110 degrees of flexion and three 
degrees less than full extension.  Also present are painful 
motion and fatigability.  The medical evidence indicates that 
all scars associated with the left knee are well healed, non-
tender and do not produce any functional impairment.

In considering the rating under Diagnostic Codes 5311, 5313, 
and 5314, the Board finds that the current manifestations 
continue to be representative of not more than moderate 
injury to the calf and thigh muscles (Muscle Groups XI, XIII 
and XIV).  Although compound comminuted fractures, 
debridement, and muscle tissue destruction were noted in 
service, the current objective findings do not suggest much 
in the way of cardinal symptoms.  Little, if any, strength 
has been lost when compared to the sound side.  Moreover, the 
veteran's threshold of pain has not been diminished, in fact, 
he testified that he doesn't take his pain pills at all.  (He 
does have less endurance; however, that impairment is 
addressed under the discussion of his arthritis.)  The 
evidence also does not indicate ragged, depressed or adherent 
scars indicating wide damage to any muscle group.  The Board 
must conclude from this evidence that each involved muscle 
group has sustained no more than moderate injury, regardless 
of the comminuted compound fractures and other damage.  See 
Robertson v. Brown, 5 Vet. App. 70, 1993.  Since the 
impairment to each muscle group involved does not reflect 
more than moderate (10 percent) disability, a combined rating 
in excess of 30 percent, as calculated under the provisions 
of 38 C.F.R. § 4.25, is not warranted for the residuals of 
this gunshot wound with involvement of Muscle Groups XI, 
XIII, and XIV.  

In considering the 20 percent rating assigned under 
Diagnostic Code 5010-5260, the Board finds that the criteria 
for a higher rating are not met.  The recently demonstrated 
ranges of motion would be noncompensable under Diagnostic 
Codes 5260 and 5261, as limitation of flexion is not shown to 
be restricted to 60 degrees or less and active or passive 
extension is not shown to be limited to at least 10 degrees 
from full extension.  As such, only a minimum rating of 10 
percent is authorized under Diagnostic Code 5003, which 
provides for such a rating when the evaluation for limitation 
of motion under the appropriate diagnostic code for that 
particular joint is noncompensable, but there is X-ray 
evidence of arthritis.  However, applying the tenets of 
DeLuca, supra, the Board is authorized to consider additional 
function loss due to such symptoms as pain, weakness, and 
fatigability.  Because evidence does reflect functional 
disability due to pain and fatigability and loss of 
endurance, the Board agrees with the RO that a 20 percent 
rating should be assigned for the functional equivalent of 
limitation of flexion to 30 degrees.  However, the Board does 
not find that the level of impairment approximates limitation 
of flexion to 15 degrees or limitation of extension to 20 
degrees.  While the veteran reported pain and stiffness in 
the left knee, some sensory deficits, and that he can walk 
only about 1/2 block; he essentially denies that he has any 
other knee symptoms.  In view of this, a rating in excess of 
20 percent for left knee limitation of motion due to 
arthritis, is not warranted. 

In reaching its decision, the Board also notes that the 
veteran's left knee disability does not reflect so 
exceptional or so unusual a disability picture as to warrant 
the assignment of an evaluation on an extra-schedular basis.  
In this regard, the Board observes that although the veteran 
has complained that he quit working because of his knee, the 
medical evidence reflects that a non-service connected back 
disability also contributes to the veteran's employment 
impairment.  The veteran's service-connected disability does 
significantly impact his employment; however, separate 20 
percent and 30 percent ratings have been assigned and 
disability beyond that which is contemplated in the ratings 
assigned is not shown.  In addition, this disability is not 
shown to warrant frequent periods of hospitalization or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, consideration of the claim as outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

1.  Entitlement to an increased rating for traumatic 
arthritis of the left knee is denied.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left lower extremity with involvement of 
Muscle Groups XI, XIII, and XIV is denied.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


 

